Fourth Court of Appeals
                                      San Antonio, Texas
                                           December 9, 2014

                                         No. 04-14-00850-CV

                                   IN RE Dr. Nancy T. POBLENZ

                                   Original Mandamus Proceeding 1

                                                ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

         On December 8, 2014, relator filed a petition for writ of mandamus and emergency
motion for temporary relief pending a ruling on the mandamus petition. The court has considered
the petition for writ of mandamus and is of the opinion that relator is not entitled to the relief
sought. Accordingly, the petition for writ of mandamus and emergency motion for temporary
relief are DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion will issue at a later date.

           It is so ORDERED on December 9th, 2014.


                                                                 _____________________________
                                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of December, 2014.



                                                                 _____________________________
                                                                 Keith E. Hottle
                                                                 Clerk of Court




1
  This proceeding arises out of Cause No. 2013-CI-20890, styled Daniel Coindreau, Individually and Andrea
Fernandez, Individually and as Next Friend of C. C., A Minor v. CHRISTUS Santa Rosa Health Care Corporation
d/b/a CHRISTUS Santa Rosa Hospital, pending in the 285th Judicial District Court, Bexar County, Texas, the
Honorable Karen H. Pozza presiding.